Filed 9/30/21 In re A.M. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



In re A.M., a Person Coming Under
the Juvenile Court Law.
                                                                D078911
SAN DIEGO COUNTY HEALTH
AND HUMAN SERVICES
AGENCY,                                                         (Super. Ct. No. J520178)

         Plaintiff and Respondent,

         v.

Y.B.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Browder A. Willis III, Judge. Affirmed.

         Suzanne M. Davidson, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Lonnie J. Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Eliza Molk, Deputy County Counsel, for Plaintiff and
Respondent.
         Y.B. (Mother) appeals an April 22, 2021 order following a contested

12-month review hearing.1 The only issue on appeal is whether the juvenile
court erred in denying her request for in-home visits and unsupervised visits
out of the home with minor A.M. We conclude the juvenile court did not
abuse its discretion in denying Mother’s request and, therefore, affirm the
order.
                FACTUAL AND PROCEDURAL BACKGROUND

         A. Initiation of Dependency Proceedings2
         In the Fall of 2019, “the San Diego County Health and Human Services
Agency (Agency) received several referrals initiated by Mother regarding the
possible sexual abuse involving her two children,” preteen N.D. and a
younger child, A.M. “Mother observed A.M. masturbating and assumed N.D.
was molesting” the child because N.D.’s biological father had molested N.D.

when the now preteen was very young.3 (N.D., supra, D077281.)


1     We review this order as an appealable order after judgment. (Welf. &
Inst. Code, § 395, subd. (a)(1); In re S.B. (2009) 46 Cal.4th 529, 531–532.)
2     This is Mother’s second appeal in this dependency proceeding. On our
own motion, we take judicial notice of our prior unpublished opinion in In re
N.D., D077281, filed July 23, 2020 (N.D.), in which we affirmed jurisdiction
and dispositional orders on amended petitions as to minors N.D. and A.M.
(Evid. Code, § 452, subd. (d); see Dwan v. Dixon (1963) 216 Cal.App.2d 260,
265 [“a court may take judicial notice of the contents of its own records”]).
We draw our factual summary of the relevant background events from this
opinion to provide context for the issues in this appeal. (In re W.R. (2018) 22
Cal.App.5th 284, 286, fn. 2 [“Citation of our prior unpublished opinion is
permitted by California Rules of Court, rule 8.1115(b)(1) ‘to explain the
factual background of the case and not as legal authority.’ [Citations.]”].)
3     N.D.’s biological father lived in Mexico and Mother reported having no
contact information for him. He has not appeared in the proceedings as the
Agency’s efforts to locate him have been unsuccessful.

                                         2
      N.D. told Mother that A.M.’s father (Father) forced the children to

masturbate together and touch each other while he filmed them.4 “Mother
later explained that she also saw A.M. drawing penises, adding to her
concerns. Mother opined that Father had been recording the children for
over a year and was selling the videos to fund his ‘gambling problem.’ In a
subsequent referral, Mother recounted another recent incident when she saw
A.M. limping after taking a shower. When questioned, A.M. told Mother that
N.D. had put a finger up [the child’s] anus.” (N.D., supra, D077281.) N.D.
denied doing so. “The police encouraged Mother to take A.M. for a medical
exam but she declined to do so.” (Ibid.)
      N.D. told police officers that Mother often left the children home alone
for long periods at night. N.D. also claimed that Father, who worked for the
Department of Homeland Security, said he would put Mother in jail if N.D.
did not allow him to film the preteen masturbating. N.D. claimed this
happened multiple times and Father also made N.D. touch A.M.
inappropriately, including putting a finger in the child’s anus. N.D. also
reported Mother was aware N.D. viewed pornography but took no action.
A.M. either refused or was unable to answer any of the social worker’s
questions. (N.D., supra, D077281.)
      Mother struggled with anxiety and alcohol abuse. She smoked
marijuana to help her cope with her alcohol problem and to reduce her
anxiety. Mother frequently left the children home alone all night and slept
all day the next day. (N.D., supra, D077281.)




4    A.M.’s father (Father) was not N.D.’s biological father. Father did not
appeal the April 2021 review order. We limit any discussion regarding
Father to background information relevant to the issues on appeal.

                                       3
      “On October 17, 2019, Mother contacted the social worker again after
N.D. attempted to commit suicide with a knife while Mother was home.
Other than calling the social worker, Mother took no action in response.
      “The next day, the Agency filed petitions in the juvenile court as to both
children under . . . section 300, subdivision (d), alleging both children had
been sexually abused or there was a substantial risk of sexual abuse and
Mother had failed to adequately protect the children from abuse. The
children were taken into protective custody.
      “At a detention hearing, the court found the children’s out-of-home
detention was necessary due to a substantial danger to their physical health
and emotional well-being and because there were no reasonable means to
protect them without removal. The juvenile court found that the Agency had
made an adequate showing the children were both persons described by
section 300, subdivision (d), and ordered them detained in out-of-home care.”
(N.D., supra, D077281.)
      Days after the detention hearing, Mother said N.D. was recanting the
statements regarding Father. Mother now claimed that she knew nothing
about N.D.’s sexual abuse of A.M. until recently. N.D. changed statements
after a conversation at a church with Mother and Mother’s friend where they
told N.D. to “tell the truth.” A.M. continued to refuse to talk to the social
worker. Although the local police department closed the criminal
investigation after N.D. recanted the allegations against Father, “the Agency
remained concerned about the children’s well-being and the parent’s ability
to safely supervise and protect the children. Accordingly, the Agency
recommended the court declare both children to be dependents, that they
remain in out-of-home care, and that reunification services be provided to
both parents.” (N.D., supra, D077281.)


                                        4
       A January 2020 addendum report detailed Mother’s visits with the
children “and her early participation in services, but noted concerns
regarding Mother’s mental health. In its assessment, the Agency continued
to express concerns for the children’s safety, explaining that a forensic
interviewer found N.D.’s initial statements to be very credible and expressing
concern that Mother was placing her own needs before the needs of the
children. The Agency believed that Mother persuaded N.D. to recant after
realizing that Father’s criminal prosecution would leave her without financial
support.” (N.D., supra, D077281.)
       At the January 2020 contested jurisdiction and disposition hearing,
“the Agency moved to dismiss the original petitions filed under [Welf. & Inst.
Code] section 300, subdivision (d), and to proceed on amended petitions under
[Welf. & Inst. Code] section 300, subdivision (b). The amended petitions
alleged that Mother left the children ‘unattended and inadequately
supervised’ despite her knowledge that N.D. had previously abused A.M. and
suspected recent sexual abuse of the children evidenced by A.M.’s
masturbation and N.D.’s viewing of pornography. As alleged, the parents’
failure to properly supervise the children despite knowledge of these concerns
created a ‘substantial risk [the children] will suffer serious physical harm or
illness.’
       “The trial court dismissed the original petitions and accepted the
amended petitions. Upon arraignment, the court accepted Father’s denial of
the allegations. Likewise, the court entered Mother’s denial of the
allegations and she informed the court that she was ‘ready to proceed on the
contested jurisdiction and disposition trial.’ ” (N.D., supra, D077281.)
       “After considering the evidence and arguments of counsel, the court
made true findings on the allegations of the amended petitions. The court


                                       5
found that the evidence demonstrated that the children were ‘hyper-
sexualized to the point where abuse is either suspected or obvious, [creating]
a very clear protective issue.’ The court further noted that the untreated
domestic violence between the parents and Mother’s substance abuse created
‘additional protective or safety concerns or issues.’ Additionally, the court
expressed its ‘alarm’ at Mother’s placing of blame on N.D. rather than
herself.
      “The court removed the children from their parents’ custody, placed
them in foster care, allowed supervised sibling visitation, and permitted
supervised visitation between Father and A.M. Mother was permitted to
continue her supervised visits with both children, with the social worker
given discretion to allow overnight visits and a 60-day trial visit.
      “The court granted reunification services to parents. Mother’s case
plan included sexual abuse non-protecting parenting [(NPP)] group sessions,
a domestic violence course, a psychological and medical evaluation, and
substance abuse counseling.” (N.D., supra, D077281.)

B. First Review Period5
      A.M.’s placement transitioned in February 2020 from the Polinsky
Children’s Center to the care of nonrelated extended family members. The
child was familiar with one of the caregivers because she was a staff member
at A.M.’s school. The child initially flourished at school with the change of
placement. However, A.M. began “shutting down and crying” at school after
phone calls with Mother. A.M. cried and did not want to talk to Mother on
the phone. When asked why, the child did not respond.


5      Review hearings were delayed due to the COVID-19 pandemic, which
resulted in proclamations of a state of emergency by federal, state, and local
officials and operational impairments of the juvenile court.

                                        6
      A.M. also appeared anxious about communication with N.D. and was
very upset by a video call with N.D. in March during a supervised visit. The
child expressed fear of N.D. and would awake crying from nightmares about
inappropriate touching by the sibling. When Mother stopped trying to
contact N.D. during visits with A.M., A.M. stopped having nightmares before
visits and appeared to enjoy the visits with Mother.
      Mother lived with her boyfriend. She was unemployed, but
participated in reunification services including a domestic violence group,
NPP therapy, individual therapy, and group substance abuse sessions.
Mother admitting smoking marijuana several mornings a week to help her
anxiety.
      Mother acknowledged in June 2020 that she should not have had N.D.
bathe A.M. and should have prevented sexual abuse incidents between the
children by cooking when they were at school. Mother appeared “eager to fix
the situation” by sharing and discussing material she received from a
therapist with A.M. during a visit. The therapist was concerned Mother’s
actions could disturb A.M. by discussing the issue outside of a therapeutic
setting. Mother commented that A.M. would “forget” about the sexual abuse
and “move on” from the incidents.
      Mother was not consistent in her visits with either child at the
beginning of the reporting period, frequently cancelling visits due to weather
or illness. She transitioned to virtual visits in March 2020 due to the
pandemic. A.M. struggled with video calls with Mother, which triggered
anxiety and caused the child to “shut down.” Separate in-person visits with
each child resumed in June 2020. Mother appeared consistent with in-person
visits, but had difficulty maintaining consistent phone calls to A.M. Mother




                                       7
came prepared for visits with games, puzzles, and arts and crafts activities.
Mother and A.M. laughed and played during supervised in-person visits.
       The caregiver reported that Mother seemed bothered that A.M. did not
want to go to her home. The caregiver reported that A.M was scared to live
with Mother. At a team meeting, Mother indicated she wanted the child to
visit in her home. The child’s therapist expressed concern that the child
reported feeling uncomfortable and unsafe to do so. The therapist planned to
work to help the child feel comfortable in visiting the home.
       By July 2020, Mother felt she was ready to care for both children and
felt she had learned sufficient skills to properly supervise the children. She
had an apartment with her boyfriend and had a room ready for the children.
       N.D. reported feeling safe and comfortable in Mother’s care. The
Agency began assessments for unsupervised visits between Mother and N.D.
       A.M., on the other hand, reported feeling “uncomfortable and fearful”
about returning to Mother’s house. The child had nightmares about
returning to the home saying, “[M]other and [F]ather fight and [M]other hit
me.” Mother reportedly hit the child with a clothes hanger to the point where
the child’s feet bled.
       The child was comfortable in the foster home. A.M. had a close
relationship with the foster mother and was comfortable sharing concerns
with her. The caregivers are willing to adopt or assume legal guardianship of
A.M.
       The Agency recommended continued services for the parents. It also
recommended no contact between the siblings.
       At the six-month review hearing in August 2020, the court commented
that “a lot of work needs to be done across the board” and the parents needed
“more insight and clarity” about what the children were expressing and how


                                       8
they were reacting to the trauma they lived through. The court also noted
A.M. had a long way to go toward dealing with Mother and the sibling. The
court continued reunification services for the parents. The court found
sibling interaction would be contrary to the safety or well-being of either
child, but allowed the Agency discretion to begin sibling visitation with
concurrence of minor’s counsel.
C. Second Review Period
      A.M.’s progress with therapy during this period was slow. The child
tended to “shut down” when discussing issues related to the parents and
sibling, preferring to talk about the foster family than issues with the
biological family. A.M. had trouble expressing emotion and wanted to please
adults. The child expressed to Mother an interest in unsupervised visits with
her, but later expressed discomfort and fear to the caregiver about
unsupervised visits with Mother. A.M. still had reservations about having
contact with N.D.
      N.D. and Mother progressed from structured unsupervised visits to
overnight visits twice per week in November 2020.
      Mother continued to be inconsistent with visits and phone calls for
A.M. On one occasion, she took the child out of a camp setting early, before
the visitation supervisor arrived. Other times, Mother cancelled visits
shortly before the scheduled visit due to her own appointments. When visits
occurred, however, the child appeared comfortable. A.M. enjoyed Sunday
visits when they could play without doing school work.
      Mother reported in January 2021 that she stopped attending her
domestic violence services because she had completed as many hours as she
was told to complete. However, her therapist reported in February 2021 that
Mother still had 12 sessions remaining and several absences. Mother


                                       9
participated in some sexual abuse services for a NPP, but had not contacted
the provider since a session in December 2020. The provider indicated
Mother still needed NPP sessions because N.D. was transitioning back into
Mother’s home and the provider wanted to make sure Mother was being
protective. Mother still needed to attain objectives of “understanding and
monitoring for symptoms.”
      In February 2021, mother was scheduled to visit A.M. three days a
week. However, mother declined a virtual visit with A.M. and cancelled
several other visits shortly before the scheduled time saying she did not feel
well or had therapy with N.D. The social worker was concerned that Mother
had not learned or demonstrated she can put A.M.’s needs ahead of her own.
The social worker was also concerned that Mother had not made progress,
was not taking advantage of having additional visits before her services
ended, and had exhausted the time available to work with family visitation
coaching services, having had those services available for nearly a year.
      The social worker told Mother that a 60-day trial visit with N.D. could
potentially impact reunification with A.M. because the siblings had not had
contact since the opening of the case. The social worker was worried A.M.
might not be ready to be placed with Mother if N.D. were in the home.
Mother accused the social worker of arranging to have A.M. adopted and
made allegations that the caregivers were neglecting A.M.’s needs by feeding
the child fast food.
      A.M.’s caregiver reported concerns about Mother’s cancelled visits and
failing to call for virtual visits when scheduled. The caregiver believed the
inconsistent visitations were causing A.M. to have behavioral issues at
school. The caregiver noticed A.M. had difficulty following school rules and
talking back to teachers after the child had phone calls with Mother. The


                                      10
caregiver reported that when they tried to call Mother, she could not answer
if the older child was present and it appeared hard for Mother to “juggle both
kids.”
         When the social worker talked to Mother in March 2021, Mother said
she wanted visits with A.M. in her home because the child was “used to going
to the house.” Mother insisted she could have visits in her home and that
N.D. would either remain in another room or go to a babysitter.
         When the social worker explained she could and should visit A.M. at a
location in the community, Mother said she wanted to speak to a protective
services supervisor. She denied knowing anywhere else they could meet.
When asked if she was having phone calls with the child, Mother said since
she was seeing the child, she let the child take a break from calls.
         The Agency learned that Mother went to A.M.’s school to drop off gifts
on March 5, 2021, and brought N.D. with her. Mother said she brought N.D.
because they were going shopping afterward. Mother was adamant that N.D.
stayed “down the street” and did not get close to the school. The social
worker expressed concern that A.M. could have seen N.D. near the school and
asked why Mother did not leave N.D. at their home, which was within
walking distance of the school. Mother said the Agency was trying to “twist”
the story. She said she did nothing wrong in taking N.D. with her.
         When the location for a visit changed from a park to the visitation
center due to weather, Mother cancelled the visit. The social worker
encouraged Mother to visit the child, even if the visit was indoors. Mother
resisted having visits anywhere other than her home or outside at a park.
Mother did not communicate with the Agency about where N.D. was during
Mother’s visits with A.M., despite the Agency’s clear expectation she would
do so.


                                         11
      At a child and family team meeting on March 30, 2021, Mother said she
felt she was able to safely care for A.M. and wanted unsupervised visits with
the child in her home. She felt she could protect A.M. from further abuse.
The Agency expressed concern that Mother was not open to scheduling
additional visits with A.M. Mother complained that the child was “always
dirty and had poor hygiene.” Mother thought the caregiver was giving the

child unhealthy food resulting in weight gain.6 The Agency was unable to
develop a visitation plan with Mother because Mother became disconnected
from the meeting when the social worker asked her for ideas regarding
additional visits. Mother did not reconnect despite calls and texts.
      The caregiver continued to report that Mother did not consistently call
for scheduled virtual visits with A.M. A.M. expressed concern about being hit
if the child was alone with Mother for visits. When asked how the child
would feel about visiting with N.D. if someone else was there to watch them,
A.M. immediately responded, “No!”
      N.D. was placed with Mother on April 16, 2021 with family
maintenance services for Mother. The no-contact order remained in place
between N.D. and A.M. because the court determined contact between the
siblings would be contrary to A.M.’s safety and well-being.
      In an addendum report filed before the April 2021 review hearing, the
Agency reported A.M. appeared comfortable in the caregivers’ home and was
making slow progress in therapy. A.M. struggled with expressing some
emotions and “tends to want to please the adults” in the child’s life. A.M.
expressed to Mother an interest in unsupervised visits, but then expressed to


6     A.M. was seen by a physician in July 2020 who was not concerned
about the child’s weight gain. The physician was concerned, however, about
continued bedwetting.

                                      12
the caregiver, the Agency, and the therapist feeling uncomfortable or unsafe
in Mother’s care without supervision.
      The Agency continued to be concerned about returning A.M. to the
parents’ care. Mother admitted her lack of supervision placed the children at
increased risk of sexual abuse, but she did not have realistic ideas on how to
supervise the children to prevent further incidents of abuse. Mother said she
planned to supervise the children at all times, but also planned for them to
share a bedroom in her two-bedroom home. Mother tried to address the
trauma directly with the children, without therapeutic input, which caused
the children to have emotional reactions and confusion. Although Mother
said she understands the trauma A.M. experienced, she continued to push
sibling visitation.
      Mother did not seem to understand the trauma A.M. experienced or the
need to process it at the child’s own pace. The agency also had concerns
about Mother bringing the children together, intentionally or unintentionally.
Mother did not want to schedule visits until her concerns about the child’s
hygiene and weight were heard, but she did not understand how withholding
time impacts the child. Mother was having only one weekly visit with A.M.
and was not open to scheduling additional visits. The Agency recommended
continued supervision of visits until Mother can demonstrate a willingness to
put A.M.’s emotional needs ahead of her own.




                                        13
D. Contested Review Hearing7
      At the contested review hearing, Mother’s counsel asked the court to
allow Mother to have unsupervised visits with A.M. and to have visits in the
family home. Counsel pointed to Mother’s engagement and progress with her
services to the point that N.D. had been returned to the home and appeared
to be thriving. Counsel argued that Mother had a plan to protect A.M.
      The social worker did not agree with Mother’s desire for visits in the
family home because N.D. resides in the home. Although the Agency asked
Mother to inform it about N.D.’s whereabouts during visits with A.M., this
had not occurred. If N.D. were in the home during visits with A.M., it could
be a violation of the no-contact order.
      The social worker also testified to concerns about Mother having
unsupervised visits with A.M. outside the family home because Mother has
difficulty understanding the child’s trauma. Mother indicated that A.M.
would forget about the trauma if the child did not talk about it. The social
worker also pointed to the incident where N.D. accompanied Mother on a trip
to A.M.’s school. Mother had trouble understanding contact between the
children could impact both children.
      Mother testified she understood N.D. and A.M. are not supposed to see
each other, but stated she did not know why the court made that order. She
stated she would be able to make sure A.M. had no contact with N.D. She
said a woman who lives nearby could look after N.D. during A.M.’s visits to
the home, but she could not readily provide the woman’s name. Mother said
she would allow the social worker access to the home during visits with A.M.


7     The 12-month review hearing was continued several times before the
contested hearing was held on April 22, 2021, which was originally scheduled
as the 18-month review date.

                                          14
to monitor visits. Mother said she has seen a psychologist and feels prepared
to protect A.M.
      In making its ruling, the juvenile court stated it had no doubt that
Mother loved both children. However, it was clear to the court that Mother
still lacked understanding. Mother testified that she did not understand
even why the court made the original no-contact order between the siblings
and other actions and statements showed a lack of understanding of the
trauma A.M. suffered.
      The court stated it did not “have a sense that [Mother] would fully
abide by the no-contact order” because Mother did not understand how easily
A.M. would be traumatized by contact with N.D. The court believed there
was “a long way to go still” in not only A.M.’s recovery, but Mother’s
understanding of the depth of the trauma and the effect of the trauma. The
court did not believe it was appropriate for A.M. to have visits in the home
because it did not believe Mother could “completely seal off the environment
and protect by distance” A.M. from N.D. The court also felt supervised visits
were still warranted.
      The court continued services for both parents and ordered liberal
supervised visits for Mother, but not in the home. The agency had discretion
to lift the order for supervised visits. However, the previous no-contact order
with the sibling remained in place.
      After an additional plea by Mother, the court stated it did not feel,
based on the evidence, that it was appropriate to have A.M. in the home yet
or to have unsupervised visits. The court stated it would reconsider the order
once there was a showing of a greater understanding of the trauma.




                                       15
                                  DISCUSSION
        Mother’s sole contention is that the court abused its discretion in
denying her request for in-home visits with A.M. and unsupervised visits
with A.M. Visitation is an essential component of any reunification plan, and
should occur as frequently as possible, consistent with the well-being of the
child. (In re Alvin R. (2003) 108 Cal.App.4th 962, 972; Welf. & Inst. Code,
§ 362.1, subd. (a)(1)(A).) However, “[n]o visitation order shall jeopardize the
safety of the children.” (Welf. & Inst. Code, § 362.1, subd. (a)(1)(B).) The
court may limit a parent’s contact with a child on finding such limitation is in
the child’s best interest. (See In re Cheryl H. (1984) 153 Cal.App.3d 1098,
1133 disapproved on another ground in People v. Brown (1994) 8 Cal.4th 746,
763.)
        “[T]he court must define the rights of the parties to visitation. The
definition of such a right necessarily involves a balancing of the interests of
the parent in visitation with the best interests of the child. In balancing
these interests, the court in the exercise of its judicial discretion should
determine whether there should be any right to visitation and, if so, the
frequency and length of visitation. The court may, of course, impose any
other conditions or requirements to further define the right to visitation in
light of the particular circumstances of the case before it.” (In re Jennifer G.
(1990) 221 Cal.App.3d 752, 757.)
        Because the juvenile court is given wide discretion to make visitation
orders in the child’s best interests, we apply the abuse of discretion standard
in reviewing such orders. (In re Sofia M. (2018) 24 Cal.App.5th 1038, 1044;
In re Brittany C. (2011) 191 Cal.App.4th 1343, 1356 (Brittany C.).) In
reviewing a court’s exercise of discretion, we do not reverse the order unless




                                        16
the court made an arbitrary, capricious, or patently absurd determination.

(In re Stephanie M. (1994) 7 Cal.4th 295, 318.)8
      Here, although Mother made some progress in gaining insight into the
trauma and protective issues involving her children, even at the time of the
review hearing she did not understand why a no-contact order was in place
for the siblings. Mother was dismissive of concerns by A.M.’s therapist that
the younger child needed more time to process the trauma before having
contact with N.D. Instead, Mother pressed for contact between the siblings
believing the child could “forget” the trauma. Mother also did not appear to
understand the Agency’s concern with her taking N.D. near A.M.’s school
where A.M. could have seen N.D.
      Even though Mother testified she would keep the siblings apart, she
could not provide the name of the person she intended to care for N.D. during
A.M.’s visits. She also did not have a track record of informing the Agency of
N.D.’s location during visits with A.M.
      Mother continued to have difficulty putting A.M.’s needs ahead of her
own. She refused to make arrangements for additional visits with A.M. if
they could not be on her terms. She did not consistently call A.M. at
scheduled times. When the Agency met with Mother to create a plan for
additional visits, Mother exited the meeting rather than respond to an


8      Courts have suggested there is a disagreement about the standard of
review for visitation. (Brittany C., supra, 191 Cal.App.4th at p. 1356.) We
note some courts apply a substantial evidence test to orders denying
visitation. (See In re Mark L. (2001) 94 Cal.App.4th 573, 581, fn. 5
disapproved on another point in Conservatorship of O.B. (2020) 9 Cal.5th 989,
1010, fn. 7; In re T.M. (2016) 4 Cal.App.5th 1214, 1219 [noting disagreement,
but finding order proper under either standard].) Here, the court did not
deny Mother visitation, but set limits on where and how the visitation would
occur. Under either standard, however, we conclude the order was proper.

                                      17
invitation for other ideas about locations for visits. At the time of the review
hearing, Mother was only visiting A.M. once per week at the visitation center.
      After considering the evidence, the court determined that “there is a
long way to go still” not only for A.M.’s recovery, but for Mother’s “true
understanding of the depth” and effect of the trauma. The court was not
convinced that Mother could “completely seal off the environment” to protect
A.M. and felt supervised visits were still warranted.
      In addition to its own observations of Mother at the hearing and over
the course of the dependency case, the juvenile court was entitled to credit
the opinions of the Agency’s social workers, who had direct contact with the
relevant parties in this case as well as experience in determining the risks
associated with placement or visitation plans for dependent children. (See In
re Luke M. (2003) 107 Cal.App.4th 1412, 1427 [“Social workers are frequently
recognized as experts in assessing risk and placement of children and
selecting permanent plans for children.”].)
      Mother contends for the first time on appeal that she could address the
concerns of the Agency and the juvenile court by complying with a
requirement that she confirm with the Agency that N.D. was being
supervised by another caregiver before in-home visits with A.M. or if the
in-home visits were monitored. We generally do not consider contentions
raised for the first time on appeal. (City of San Diego v. D.R. Horton San
Diego Holding Co., Inc. (2005) 126 Cal.App.4th 668, 685; In re Marriage of
Davenport (2011) 194 Cal.App.4th 1507, 1528 [argument not raised below is
forfeited on appeal]; Amato v. Mercury Casualty Co. (1993) 18 Cal.App.4th
1784, 1794 [“[i]t must appear from the record that the issue argued on appeal
was raised in the trial court” and “[i]f not, the issue is waived [or forfeited]”].)
In any event, Mother did not demonstrate her ability to comply with such


                                         18
directives. The evidence before the juvenile court showed that Mother had
not complied with prior Agency direction to confirm N.D.’s whereabouts
during visits with A.M. Based on the record before us, we conclude the court
did not abuse its discretion in limiting visitation to supervised visits outside
of the family home.
                                 DISPOSITON
      The order is affirmed.


                                                                       IRION, J.

WE CONCUR:



McCONNELL, P. J.



HUFFMAN, J.




                                       19